Name: 75/7/EEC: Commission Decision of 27 November 1974 on the reform of agricultural structures in the Netherlands pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production; NA;  Europe
 Date Published: 1975-01-04

 Avis juridique important|31975D000775/7/EEC: Commission Decision of 27 November 1974 on the reform of agricultural structures in the Netherlands pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) Official Journal L 002 , 04/01/1975 P. 0032 - 0033COMMISSION DECISION of 27 November 1974 on the reform of agricultural structures in the Netherlands pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) (75/7/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Having regard to Council Directive No 72/160/EEC (2) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and in particular Article 9 (3) thereof; Whereas, on 30 August 1974, the Government of the Netherlands, pursuant to Article 17 (4) of Directive No 72/159/EEC, notified the following Regulations: - Decisions as follows of the Board of the Foundation for the Administration of the Agricultural Development and Reorganization Fund (Stichting Ontwikkelings - en Saneringsfonds voor de Landbouw), - Decision No 125 of 4 April 1974 concerning farms suitable for development, - Decision No 126 of 4 April 1974 concerning the establishment of a system of aid for farmers' relief labour associations, - Decision No 133 of 4 July 1974 concerning the granting of aid for the purpose of promoting the formation of farmers' cooperative groups, - Decision No 134 amending the Decision on farms suitable for development; Whereas, in addition, on 29 August 1974 and 2 October 1974, the Government of the Netherlands, pursuant to Article 8 (3) of Directive No 72/160/EEC, notified the following provisions: - Decision No 124 of the Board of the Foundation amending Decision No 103 of the Board (Decisions concerning cessation premiums), - Decision No 135 of the Board of the Foundation amending Decision No 103 of the Board (Decision concerning cessation premiums); Whereas in accordance with Article 18 (3) of Directive No 72/159/EEC and Article 9 (3) of Directive No 72/160/EEC the Commission must decide whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions notified comply with the Directives and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC and of Article 6 of Directive No 72/160/EEC; Whereas as regards applications submitted after Decision No 125 of the Board of the Foundation takes effect, that Decision replaces Decisions No 102, No 104, No 111, No 112, No 113 and No 121, which were dealt with in the Commission Decision of 18 April 1974 (3); Whereas the measures provided for in Decisions No 125 and No 134 of the Board of the Foundation in respect of aid for farms which submit a development plan are in accordance with the objectives of Directive No 72/159/EEC; Whereas the measures provided for in Decisions No 126 and No 133 of the Board of the Foundation and concerning respectively farmers' relief labour associations and the formation of farmers' cooperative groups are in accordance with the objectives of Article 12 of Directive No 72/159/EEC; Whereas Decision No 103 of the Board of the Foundation (Decision concerning cessation premiums), which was the subject of the Commission Decision of 18 April 1974, is also in accordance with the objectives stated in Directive No 72/160/EEC, having regard to the amendments contained in Decisions No 124 and No 135; Whereas the EAGGF Committee has been consulted on the financial aspects; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 141, 24.5.1974, p. 4. Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Decisions No 125, No 126, No 133 and No 134 of the Board of the Foundation for the Administration of the Agricultural Development and Reorganization Fund (Stichting Ontwikkelings - en Saneringsfonds voor de Landbouw) as notified by the Netherlands Government on 30 August 1974, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC. 2. Decision No 103 of the Board of the said Foundation (Decision concerning cessation premiums), as amended by Decisions No 124 and No 135 notified by the Netherlands Government on 29 August 1974 and 2 October 1974, also satisfies the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive No 72/160/EEC. Article 2 Financial contribution by the Community to the cost of the measures provided for in Decisions No 126 and No 133 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund shall be confined to aid granted to those relief labour associations and cooperative groups which were formed after 1 November 1972. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 November 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI